Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156378                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156378
                                                                    COA: 338566
                                                                    Kalamazoo CC: 2012-000303-FC
  RODERIQUE LAREESE ROLARK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 6, 2017 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2018
           s0521
                                                                               Clerk